                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF OKLAHOMA

In Re:                                        )
                                              )
Platinum Oilfield Services, LLC,              )      Case No. 19-81492
                                              )      Chapter 11
                 Debtor-in-Possession.        )


                                   ATTACHED DOCUMENTS


         The following documents are being filed:


Amended Creditor Matrix.



January 16, 2020


                                               /s/ Teddy J. Abbott
                                              Teddy J. Abbott, OBA #14367
                                              ABBOTT LAW OFFICE, LLC
                                              1320 North Mill Street, Suite 222
                                              Muskogee, Oklahoma 74401
                                              (918) 360-0531
                                              teddy@bankruptcypc.com




  Case 19-81492         Doc 80    Filed 01/16/20 Entered 01/16/20 14:27:48        Desc Main
                                    Document     Page 1 of 4
                         Charles (Chuck) Horton
                         PO Box 443
                         Coalgate, OK 74538




Case 19-81492   Doc 80     Filed 01/16/20 Entered 01/16/20 14:27:48   Desc Main
                             Document     Page 2 of 4
                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA

In Re:                                        )
                                              )
Platinum Oilfield Services, LLC,              )      Case No. 19-81492
                                              )      Chapter 11
               Debtor-in-Possession.          )


                   AMENDED VERIFICATION OF CREDITOR MATRIX


   The above-named Debtor hereby verifies that the attached list of creditors is true and correct
to the best of his/her knowledge.



January 16, 2020                       Signature:   /s/ Lauren Habermehl
                                                    Lauren Habermehl, President




  Case 19-81492       Doc 80    Filed 01/16/20 Entered 01/16/20 14:27:48            Desc Main
                                  Document     Page 3 of 4
                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF OKLAHOMA

In Re:                                      )
                                            )
Platinum Oilfield Services, LLC,            )      Case No. 19-81492
                                            )      Chapter 11
              Debtor-in-Possession.         )


                               CERTIFICATE OF SERVICE


   I do hereby certify that Charles (Chuck) Horton has been served with the Notice of the
Commencement of the Case and all applicable bar dates and deadlines along with all other
pleadings in this case. Charles (Chuck) Horton is a member of HD Outdoor, LLC, represented in
this case by counsel who filed an entry of appearance in this case (Docket Entry #14), who has
received notice. Further, HD Outdoor, LLC is listed as a creditor on the creditor matrix and has
received all pleadings in this case.

                                            /s/ Teddy J. Abbott
                                            Teddy J. Abbott, OBA #14367
                                            ABBOTT LAW OFFICE, LLC
                                            1320 North Mill Street, Suite 222
                                            Muskogee, Oklahoma 74401
                                            (918) 360-0531
                                            teddy@bankruptcypc.com




  Case 19-81492      Doc 80     Filed 01/16/20 Entered 01/16/20 14:27:48          Desc Main
                                  Document     Page 4 of 4
